Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 03/17/2022.
Claims 1 and 3-14 are pending. Claim 2 has been canceled. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 2, “wherein the the image in the range” should be “wherein the image in the range”
 Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on March 17, 2022 have been fully considered but they are not persuasive. The rejection of the amended claim 1 under 35 U.S.C. § 103 as unpatentable over KOBAYASHI in view of KUBOTA is determined to be proper and is, therefore, maintained. The newly added limitations, “wherein a narrow angle of view of each narrow angle-of-view image of the plurality of narrow angle-of-view images is within a range of an angle of view of the wide angle-of-view image” have changed the scope of claims. 
Regarding the substance of the examiner’s rejection as argued on page 12 of the remarks, Kubota does not teach that an image with an angle of view corresponding to a zoom magnification set by a user is generated from an image subjected to super-resolution processing. However, Kubota describes that the angle of view of the primary image (narrow angle of view image) when primary optical unit 301 is set at a wide end is narrower than or equal (corresponding to a zoom magnification) to the angle of view of the secondary image (wide angle-of-view image) in the paragraph 0105, the an optical zoom function. The user can set the zoom function at any zoom magnification in the paragraph 0032. And KOBAYASHI describes it is possible to acquire a synthetic eye fundus image with high resolution by the super-resolution effect in the paragraph 0101. As also explained in the previous Office action, one of ordinary skill in the art would reasonably have expected that implementing step/system of generating a narrow angle of view image by using zoom function from an angle of view of a wide angle of view image of KUBOTA into the KOBAYASHI’s system of acquiring a synthetic eye fundus image with high resolution by the super-resolution effect would have been obvious to one of ordinary skill and have resulted in a more efficient system as suggested by KUBOTA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4, 5, 6, 7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (U.S. Publication No. 2016/0166142) in view of KUBOTA et al. (U.S. Publication No. 2015/0288949) (hereafter, "KUBOTA").
Regarding claim 1, KOBAYASHI teaches an image processing device comprising: a signal processing unit configured to: perform a super-resolution processing operation using a plurality of narrow angle-of-view images and a wide angle-of-view image ([0101] By photographing multiple narrow-angle eye fundus images at a high frame rate under low illumination intensity in this way, performing motion compensation on each acquired narrow-angle eye fundus image and synthesizing the result with a wide-angle eye fundus image, it is possible to acquire a synthetic eye fundus image with high resolution by the super-resolution effect), with the wide angle-of-view image as a reference,  ([0105] after photographing a wide-angle eye fundus image on appropriate exposure conditions with respect to a peripheral area, the eye fundus image photographing device 11 photographs a narrow-angle eye fundus image on appropriate exposure conditions with respect to the area of an optic disk region, which is defined on the basis of the wide-angle eye fundus image); wherein a narrow angle of view of each narrow angle-of-view image of the plurality of narrow angle-of-view images is within a range of an angle of view of the wide angle-of-view image; and ([0054] Narrow-angle eye fundus image NP11 is an image with a narrower angle of view than wide-angle eye fundus image WP11. For example, all effective pixels of an image sensor are used in the photographing of wide-angle eye fundus image WP11, and partial pixels of all effective pixels of the image sensor are used in the photographing of narrow-angle eye fundus image NP11. Thus, when photographing is performed using only part of the effective pixel area by limiting the photographing range to an area near the optic disk region in the eye fundus area; FIG. 1 shows a narrow angle of view of each narrow-angle eye fundus image of the plurality of narrow-angle eye fundus images is within a range of an angle of view of the wide-angle eye fundus image), subjected to the super-resolution processing operation ([0101] it is possible to acquire a synthetic eye fundus image with high resolution by the super-resolution effect).
KOBAYASHI does not expressly teach generate an image in a range of an angle of view, corresponding to a zoom magnification, from the wide angle-of-view image, wherein the zoom magnification is obtained based on a user operation, wherein the zoom magnification is obtained based on a user operation.
However, KUBOTA teaches generate an image in a range of an angle of view, corresponding to a zoom magnification, from the wide angle-of-view image ([0105] Primary imaging section 300 can perform capturing with an optical zoom function, and secondary imaging section 310 performs capturing with a single focus lens. When the imaging sections are set so that the angle of view of the primary image when primary optical unit 301 is set at a wide end is narrower than or equal to the angle of view of the secondary image, the range taken in the primary image is always included in the range taken in the secondary image; [0109] the angle of view of the secondary image captured without optical zoom is wider than that of the primary image captured), wherein the zoom magnification is obtained based on a user operation ([0032] The primary imaging section as the main imaging section has an optical zoom function. The user can set the zoom function at any zoom magnification, and perform the still image capturing or video shooting).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI to incorporate the step/system of generating an angle of view of the primary image (narrow angle of view image) by using wide angle of view image) taught by KUBOTA.
The suggestion/motivation for doing so would have been to improve the image quality ([0035] the image quality of each of the primary image captured by the primary imaging section and the secondary image captured by the secondary imaging section is improved, the parallax amount is calculated by comparing the images after the improvement of the image quality with each other).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA to obtain the invention as specified in claim 1.
Regarding claim 4, KOBAYASHI and KUBOTA teach all the limitations of claim 1 above. KOBAYASHI does not expressly teach wherein the image in the range of the angle of view corresponding to the zoom magnification is generated at a time of preview.
However, KUBOTA teaches wherein the image in the range of the angle of view corresponding to the zoom magnification is generated ([0105] Primary imaging section 300 can perform capturing with an optical zoom function, and secondary imaging section 310 performs capturing with a single focus lens. When the imaging sections are set so that the angle of view of the primary image when primary optical unit 301 is set at a wide end is narrower than or equal to the angle of view of the secondary image, the range taken in the primary image is always included in the range taken in the secondary image) at a time of preview ([0068] Display 225 includes the touch panel attached on its surface, and is configured to simultaneously perform the image display and the reception of a command from the user. Images displayed on display 225 include the following images; [0069] (1) an image being captured by imaging apparatus 110 (image based on the image signal that is output from primary imaging unit 200 or secondary imaging unit 210)).

The suggestion/motivation for doing so would have been to improve the image quality ([0035] the image quality of each of the primary image captured by the primary imaging section and the secondary image captured by the secondary imaging section is improved, the parallax amount is calculated by comparing the images after the improvement of the image quality with each other).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA to obtain the invention as specified in claim 4.
Regarding claim 5, KOBAYASHI and KUBOTA teach all the limitations of claim 1 above. KOBAYASHI teaches a motion compensation on the plurality of narrow angle-of-view images ([0106] by performing motion compensation on multiple narrow-angle eye fundus images on multiple narrow-angle eye fundus images), wherein the super-resolution processing operation comprises ([0106] it is possible to acquire a synthetic eye fundus image of higher quality by the super-resolution effect) motion compensation ([0106] motion compensation).
KOBAYASHI does not expressly teach wherein the signal processing unit is further configured to: detect a parallax from the wide angle-of-view image and the narrow angle-of-view image which are acquired simultaneously, detect motion vectors of the plurality of narrow angle-of-view images, and perform a parallax compensation and, based on the parallax and the detected motion vectors, the parallax compensation and.
[0167] The parallax information is generated by comparing the primary image and secondary image with each other) from the wide angle-of-view image and the narrow angle-of-view image which are acquired simultaneously ([0105] Primary imaging section 300 can perform capturing with an optical zoom function, and secondary imaging section 310 performs capturing with a single focus lens; [0109] FIG. 6A shows the primary image captured in a state where the zoom magnification of the optical zoom function of primary optical unit 301 is increased… the angle of view of the secondary image captured without optical zoom is wider than that of the primary image captured at the increased zoom magnification), detect motion vectors of the plurality of narrow angle-of-view images ([0129] Motion detecting unit 324 performs a motion detection based on the primary image signal stored in frame memory 322; [0118] the primary image signal (for example, an image signal having 1920×1080 pixels shown in FIG. 6A) is stored in frame memory 322; [0127] Frame memories 322 and 323 are storage devices for image signals configured to readably store image signals corresponding to a plurality of frames; [0130] Motion detecting units 324 and 325 determine whether each pixel is still or moving by one-pixel matching, or determine whether each block is still or moving by block matching that is based on a set of a plurality of pixels. Regarding a pixel or block determined to be moving, the region near the pixel or block is searched, and an optical flow or motion vector (ME: motion estimate) is detected), and perform a parallax compensation and ([0143] by correcting the parallax information so that the stereoscopic effect of an image of low reliability is decreased, the quality of the generated stereoscopic image can be increased) based on the parallax and ([0167] The parallax information is generated by comparing the primary image and secondary image with each other) the detected motion vectors ([0129] Motion detecting unit 324 performs a motion detection based on the primary image signal) the parallax compensation and ([0142] by correcting the parallax information, the stereoscopic effect of the generated stereoscopic image can be adjusted. Parallax information generating unit 330 may be configured to correct the parallax information).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI to incorporate the step/system of generating the parallax information by comparing the primary image (narrow angle of view image) and secondary image (wide angle of view image) and performing motion detection and parallax correction taught by KUBOTA.
The suggestion/motivation for doing so would have been to improve the image quality ([0035] the image quality of each of the primary image captured by the primary imaging section and the secondary image captured by the secondary imaging section is improved, the parallax amount is calculated by comparing the images after the improvement of the image quality with each other).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA to obtain the invention as specified in claim 5.
Regarding claim 6, KOBAYASHI and KUBOTA teach all the limitations of claim 1 above. KOBAYASHI teaches in the super-resolution processing operation ([0101] it is possible to acquire a synthetic eye fundus image with high resolution by the super-resolution effect).
KOBAYASHI does not expressly teach wherein the signal processing unit is further configured to use a plurality of wide angle-of-view images, and the plurality of wide angle-of-view images include the wide angle-of-view image. 
However, KUBOTA teaches wherein the signal processing unit is further configured to use a plurality of wide angle-of-view images, and the plurality of wide angle-of-view images ([0129] Motion detecting unit 325 performs a motion detection based on the secondary image signal stored in frame memory 323; [0127] Frame memories 322 and 323 are storage devices for image signals configured to readably store image signals corresponding to a plurality of frame) include the wide angle-of-view image ([0109] the angle of view of the secondary image captured without optical zoom is wider than that of the primary image captured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI to incorporate the step/system of using a plurality of secondary image frame (wide angle of view image) for generating a high-quality image taught by KUBOTA.
The suggestion/motivation for doing so would have been to improve the image quality ([0035] the image quality of each of the primary image captured by the primary imaging section and the secondary image captured by the secondary imaging section is improved, the parallax amount is calculated by comparing the images after the improvement of the image quality with each other).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA to obtain the invention as specified in claim 6.
Regarding claim 7, KOBAYASHI and KUBOTA teach all the limitations of claim 6 above. KOBAYASHI teaches the super-resolution processing operation comprises ([0101] it is possible to acquire a synthetic eye fundus image with high resolution by the super-resolution effect).
KOBAYASHI does not expressly teach wherein the signal processing unit is further configured to: detect a parallax from the wide angle-of-view image and a narrow angle-of-view image of the plurality of narrow angle-of-view images, wherein the wide angle-of-view image and the narrow angle-of-view image are acquired simultaneously, detect motion vectors of the plurality of wide angle-of-view images, perform a parallax compensation on the plurality of narrow angle-of-view images based on the 
However, KUBOTA teaches wherein the signal processing unit is further configured to: detect a parallax from the wide angle-of-view image and a narrow angle-of-view image of the plurality of narrow angle-of-view images ([0167] The parallax information is generated by comparing the primary image and secondary image with each other), wherein the wide angle-of-view image and the narrow angle-of-view image are acquired simultaneously ([0109] FIG. 6A shows the primary image captured in a state where the zoom magnification of the optical zoom function of primary optical unit 301 is increased… the angle of view of the secondary image captured without optical zoom is wider than that of the primary image captured at the increased zoom magnification), detect motion vectors of the plurality of wide angle-of-view images ([0129] Motion detecting unit 325 performs a motion detection based on the secondary image signal stored in frame memory 323; [0127] Frame memories 322 and 323 are storage devices for image signals configured to readably store image signals corresponding to a plurality of frame), perform a parallax compensation on the plurality of narrow angle-of-view images based on the detected parallax ([0035] the parallax amount is calculated by comparing the images after the improvement of the image quality with each other, and a stereoscopic image is generated based on the calculated parallax amount; [0086] Parallax information is generated based on the primary image signal; [0142] Parallax information generating unit 330 may be configured to correct the parallax information), perform a motion compensation on the plurality of narrow angle-of-view images based on the detected motion vectors ([0131] Motion correcting unit 326 obtains the motion detection result related to the primary image signal that is output from motion detecting unit 324 …  calculates a correction value for motion correction on the basis of the motion detection results. This correction value may be determined from the addition average of two motion detection results, may be determined from the maximum value or minimum value of two motion detection results), andPage 5 of 14 Reply to Office Action of December 17, 2021perform the motion compensation on the plurality of the wide angle-of-view images based on the parallax and the detected motion vectors ([0131] Motion correcting unit 326 obtains … the motion detection result related to the cutout image signal that is output from motion detecting unit 325 …  calculates a correction value for motion correction on the basis of the motion detection results. This correction value may be determined from the addition average of two motion detection results, may be determined from the maximum value or minimum value of two motion detection results; [0106] an image signal extracted from the secondary image signal is referred to as “cutout image signal”, and an image corresponding to the cutout image signal is referred to as “cutout image”; [0130] Motion detecting units 324 and 325 determine whether each pixel is still or moving by one-pixel matching, or determine whether each block is still or moving by block matching that is based on a set of a plurality of pixels. Regarding a pixel or block determined to be moving, the region near the pixel or block is searched, and an optical flow or motion vector (ME: motion estimate)), wherein a motion of the plurality of narrow angle-of-view images is a motion of the wide angle-of-view image at a same time ([0130] Motion detecting units 324 and 325 determine whether each pixel is still or moving by one-pixel matching, or determine whether each block is still or moving by block matching that is based on a set of a plurality of pixels; [0131] Motion correcting unit 326 obtains the motion detection result related to the primary image signal that is output from motion detecting unit 324 and the motion detection result related to the cutout image signal that is output from motion detecting unit 325, and calculates a correction value for motion correction on the basis of the motion detection results. This correction value may be determined from the addition average of two motion detection results), for the motion compensation on the plurality of the wide angle-of-view images ([0131] Motion correcting unit 326 obtains … the motion detection result related to the cutout image signal that is output from motion detecting unit 325 …  calculates a correction value for motion correction on the basis of the motion detection results; [0106] an image signal extracted from the secondary image signal is referred to as “cutout image signal”, and an image corresponding to the cutout image signal is referred to as “cutout image”), and the parallax compensation ([0142] Parallax information generating unit 330 may be configured to correct the parallax information) and the motion compensation ([0131] Motion correcting unit 326 obtains the motion detection result related to the primary image signal …  calculates a correction value for motion correction on the basis of the motion detection results).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI to incorporate the step/system of generating the parallax information by comparing the primary image and secondary image and performing motion detection and parallax/motion correction processing taught by KUBOTA.
The suggestion/motivation for doing so would have been to improve the image quality ([0035] the image quality of each of the primary image captured by the primary imaging section and the secondary image captured by the secondary imaging section is improved, the parallax amount is calculated by comparing the images after the improvement of the image quality with each other).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA to obtain the invention as specified in claim 7.
Regarding claim 11, KOBAYASHI and KUBOTA teach all the limitations of claim 1 above. KOBAYASHI does not expressly teach further comprising a control unit configured to control the signal 
However, KUBOTA teaches further comprising a control unit configured to control the signal processing unit to select the image in the range of the angle of view corresponding to the zoom magnification from the wide angle-of-view image ([0106] angle-of-view adjusting unit 321 extracts, from the secondary image signal, a part corresponding to the range (angle of view) captured as the primary image … an image signal extracted from the secondary image signal is referred to as “cutout image signal”, and an image corresponding to the cutout image signal is referred to as “cutout image”. Therefore, the cutout image is an image existing in the range that is determined, by angle-of-view adjusting unit 321, to be equal to the capturing range of the primary image; [0109] FIG. 6A shows the primary image captured in a state where the zoom magnification of the optical zoom function of primary optical unit 301 is increased. As shown in FIG. 6A and FIG. 6B, the angle of view of the secondary image captured without optical zoom is wider than that of the primary image captured at the increased zoom magnification, and a range larger than that of the primary image is captured in the secondary image).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI to incorporate the step/system of selecting an image by using a zoom magnification taught by KUBOTA.
The suggestion/motivation for doing so would have been to improve the image quality ([0035] the image quality of each of the primary image captured by the primary imaging section and the secondary image captured by the secondary imaging section is improved, the parallax amount is calculated by comparing the images after the improvement of the image quality with each other). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more 
With respect to claim 13, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 14, arguments analogous to those presented for claim 1, are applicable.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (U.S. Publication No. 2016/0166142) in view of KUBOTA et al. (U.S. Publication No. 2015/0288949) (hereafter, "KUBOTA") in further in view of HAN (U.S. Publication No. 2017/0150067).
Regarding claim 3, KOBAYASHI and KUBOTA teach all the limitations of claim 1 above. 
KOBAYASHI and KUBOTA do not expressly teach wherein Page 3 of 14Application No. 16/975,358Reply to Office Action of December 17, 2021the signal processing unit is further configured to set a region of interest in each of the wide angle-of-view image and each narrow angle-of-view image of the plurality of narrow angle-of-view images, based on the zoom magnification, and the super-resolution processing operation is performed based on a first image which comprises the region of interest in the wide angle-of-view image and a second image which comprises the region of interest in a narrow angle-of-view image of the plurality of narrow angle-of-view images.
However, Han teaches wherein Page 3 of 14Application No. 16/975,358Reply to Office Action of December 17, 2021the signal processing unit is further configured to set a region of interest in each of the wide angle-of-view image and each narrow angle-of-view image of the plurality of narrow angle-of-view images, based on the zoom magnification ([0158] digital photographing apparatus 100 may magnify an ROI of the wide-angle image to adjust the same in accordance with the size of the telephoto image. This process may be referred to as an upscale of the wide-angle image; [0164] an ROI in the synthesized image 610 may correspond to a synthesized region of the wide-angle image and the telephoto image; [0167] Referring to FIG. 6A, in the 1.2-time magnified image 620 and the 1.4-time magnified image 630, an ROI may correspond to a synthesized region of the wide-angle image and the telephoto image; [0103] The digital photographing apparatus 100a may acquire the wide-angle image and the telephoto image simultaneously), and the super-resolution processing operation is performed based on a first image which comprises the region of interest in the wide angle-of-view image and a second image which comprises the region of interest in a narrow angle-of-view image of the plurality of narrow angle-of-view images ([0359] the digital photographing apparatus 100 may fetch detailed information of the telephoto image in order to improve the image quality of a synthesized image; [0164] an ROI in the synthesized image 610 may correspond to a synthesized region of the wide-angle image and the telephoto image, and a region other than the ROI may be equal to that of the wide-angle image before the magnification; [0167] Referring to FIG. 6A, in the 1.2-time magnified image 620 and the 1.4-time magnified image 630, an ROI may correspond to a synthesized region of the wide-angle image and the telephoto image).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI and KUBOTA to incorporate the step/system of improving the image quality by using a region of interest of the wide-angle image and telephoto image taught by Han.
The suggestion/motivation for doing so would have been to improve the image quality ([0359] the digital photographing apparatus 100 may fetch detailed information of the telephoto image in order to improve the image quality of a synthesized image).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA and Han to obtain the invention as specified in claim 3.
Regarding claim 12, KOBAYASHI and KUBOTA teaches all the limitations of claim 1 above. KOBAYASHI and KUBOTA do not expressly teach wherein the wide angle-of-view image includes a color 
However, Han teaches wherein the wide angle-of-view image includes a color image, and each narrow angle-of-view image of the plurality of narrow angle-of-view images includes a black-and-white image ([0007] an optical system for acquiring a wide-angle image and an optical system for acquiring a telephoto image; an optical system for acquiring a color image and an optical system for acquiring a black-and-white image; [0012] The first image may be a wide-angle image including the subject; and the second image may be a telephoto image with the subject zoomed; [0020] The first image may be a color image including the subject and the second image may be a black-and-white image including the subject; [0103] The digital photographing apparatus 100a may acquire the wide-angle image and the telephoto image simultaneously).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI and KUBOTA to incorporate the step/system of having a wide-angle image including a color image and each telephoto image including a black-and-white image taught by Han.
The suggestion/motivation for doing so would have been to improve the image quality ([0359] the digital photographing apparatus 100 may fetch detailed information of the telephoto image in order to improve the image quality of a synthesized image).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA and Han to obtain the invention as specified in claim 12.

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (U.S. Publication No. 2016/0166142) in view of KUBOTA et al. (U.S. Publication No. 2015/0288949) (hereafter, "KUBOTA") in further in view of ONO (U.S. Publication No. 2017/0237967).
Regarding claim 8, KOBAYASHI and KUBOTA teaches all the limitations of claim 1 above. KOBAYASHI and KUBOTA do not expressly teach wherein the plurality of narrow angle-of-view images is acquired by using a first lens having a Modulation Transfer Function (MTF) higher than a MTF of a second lens which acquires the wide angle-of-view image.
However, ONO teaches wherein the plurality of narrow angle-of-view images is acquired by using a first lens having a Modulation Transfer Function (MTF) higher than a MTF of a second lens which acquires the wide angle-of-view image ([0061] The first optical system 21 is a wide-angle lens, and the second optical system 22 is a telescopic lens; [0146] FIG. 18 is a graph illustrating modulation transfer functions (MTF) of a first optical system and a second optical system; [0148] According to the MTF curve b illustrated in FIG. 18, the second optical system having the second MTF is an optical system having low resolution and high contrast compared with the first optical system having the first MTF; [0156] The first microlens 129A and the second microlens 129B form … images of light of a wide-angle image and light of a telescopic image). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI and KUBOTA to incorporate the step/system of having telescopic images by using the telescopic lens (second optical system) having higher MTF than the wide-angle lens (first optical system) taught by ONO.
The suggestion/motivation for doing so would have been to improve the image quality ([0027] Configuring the first optical system and the second optical system as rotationally symmetric optical systems can acquire the first image and the second image of good image quality compared with a non-rotationally symmetric optical system without causing a parallax between the first image and the second image; [0157] not only an advantage of making a pixel size very small but also an advantage of high sensitivity due to high efficiency of use of light are achieved compared with the image sensor 24).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA and ONO to obtain the invention as specified in claim 8.
Regarding claim 10, KOBAYASHI and KUBOTA teaches all the limitations of claim 1 above. KOBAYASHI and KUBOTA do not expressly teach further comprising: a first image pickup unit configured to acquire the wide angle-of-view image by using a first lens; and a second image pickup unit configured to acquire the plurality of narrow angle-of-view images by using a second lens having a Modulation Transfer Function (MTF) higher than an MTF of the first lens of the first image pickup unit.
However, ONO teaches further comprising: a first image pickup unit configured to acquire the wide angle-of-view image by using a first lens ([0072] FIG. 6 is a diagram illustrating the optical path of a luminous flux of a wide-angle image W that is incident on the multiple-property lens 11 (particularly, the first optical system 21); [0084] “the true wide-angle image W1 … generated with only the wide-angle image W … respectively passing the first optical system 21; [0061] The first optical system 21 is a wide-angle lens); and a second image pickup unit configured to acquire the plurality of narrow angle-of-view images ([0073] FIG. 7 is a diagram illustrating the optical path of a luminous flux of a telescopic image T that is incident on the multiple-property lens 11 (particularly, the second optical system 22); [0084] the true telescopic image T1 generated with … only the telescopic image T respectively passing … the second optical system 22; [0067]  images of light of a wide-angle image and light of a telescopic image (pupil image of the multiple-property lens 11) incident on the first microlens 29A and the second microlens 29B at different image forming magnifications) by using a second lens having a Modulation Transfer Function (MTF) higher than an MTF of the first lens of the first image pickup unit [0148] According to the MTF curve b illustrated in FIG. 18, the second optical system having the second MTF is an optical system having low resolution and high contrast compared with the first optical system having the first MTF; [0156] The first microlens 129A and the second microlens 129B form … images of light of a wide-angle image and light of a telescopic image).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of KOBAYASHI and KUBOTA to incorporate the step/system of acquiring the wide-angle image and telescopic image by using a telescopic lens (second optical system) having a higher MTF taught by ONO.
The suggestion/motivation for doing so would have been to improve the image quality ([0027] Configuring the first optical system and the second optical system as rotationally symmetric optical systems can acquire the first image and the second image of good image quality compared with a non-rotationally symmetric optical system without causing a parallax between the first image and the second image; [0157] not only an advantage of making a pixel size very small but also an advantage of high sensitivity due to high efficiency of use of light are achieved compared with the image sensor 24).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine KOBAYASHI with KUBOTA and ONO to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL C CHANG/Examiner, Art Unit 2669     
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669